Citation Nr: 0021528	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  99-02 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder 
secondary to a service-connected left, healed, distal tibia 
and fibula fracture.  

2.  Entitlement to service connection for a left hip disorder 
secondary to a service-connected left, healed, distal tibia 
and fibula fracture.  

3.  Entitlement to a compensable evaluation for residuals of 
a left, healed, distal tibia and fibula fracture.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1974 to May 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In a March 1999 decision, the RO granted the veteran's timely 
appealed claim of entitlement to service connection for 
reduced range of motion of the left knee secondary to a 
service-connected fracture of the left tibia and fibula.  As 
this issue has been granted, it is no longer on appeal before 
the Board.  


FINDINGS OF FACT

1.  The claims of entitlement to service connection for left 
hip and back disorders secondary to service-connected 
residuals of a healed fracture of the left tibia and fibula 
are not supported by cognizable evidence demonstrating that 
the claims are plausible or capable of substantiation.  

2.  The veteran's service-connected residuals of a healed 
fracture of the distal left tibia and fibula are productive 
recurring attacks of pain necessitating use of a cane, but no 
more than slight impairment of the left ankle is 
demonstrated.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for left 
hip and back disorders secondary to service-connected 
residuals of a healed fracture of the left tibia and fibula 
are not well grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The veteran's service-connected residuals of a healed 
fracture of the left tibia and fibula are 10 percent 
disabling under applicable schedular criteria.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5262 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for left hip and back disorders 
secondary to service-connected residuals of a healed fracture 
of the left tibia and fibula

The veteran is seeking service connection for hip and back 
disorders secondary to service-connected residuals of a 
healed fracture of the left tibia and fibula.  The legal 
question to be answered initially is whether the veteran has 
presented evidence of a well-grounded claim; that is, a claim 
that is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail, and there is no duty to assist 
him with any further development.  38 U.S.C.A. § 5107(a).  As 
will be explained below, the Board finds that these claims 
are not well grounded.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. 
§ 3.303 (1999).  Secondary service connection is awarded when 
a disability is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  "Additional disability resulting from the 
aggravation of a nonservice-connected disorder by a service-
connected disorder is also compensable under 38 C.F.R. § 
3.310(a)."  Libertine v. Brown, 9 Vet. App. 521, 522 (1996).  
A claim for secondary service connection must be well 
grounded under 38 U.S.C.A. § 5107(a).  See Buckley v. West, 
12 Vet. App. 76, 84 (1998).  

Three discrete types of evidence must be present in order for 
a veteran's claim for compensation benefits to be well 
grounded:  (1) There must be competent evidence of a current 
disability, usually shown by medical diagnosis; (2) there 
must be evidence of incurrence or aggravation of a disease or 
injury in service.  This element may be shown by lay or 
medical evidence; and (3) there must be competent evidence of 
a nexus between the inservice injury or disease and the 
current disability.  Such a nexus must be shown by medical 
evidence.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 524 U.S. 940 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In the case of claims of entitlement to secondary service 
connection, the record must reflect competent evidence of an 
etiologic relationship between the service-connected 
disability on the one hand and the disability said to result 
from service-connected disease or injury on the other.  Jones 
v. Brown, 7 Vet. App. 134, 137 (1994).  

The service medical records are negative for left hip and 
back disorders, and the veteran does not contend otherwise.  
Rather, he maintains that he has developed left hip and back 
disorders as a consequence of his service-connected left 
lower leg fractures.  

Although, the veteran complains of low back and hip pain, the 
post service private and VA medical records are negative for 
any such chronic disorder attributable to service-connected 
disability.  In fact, a VA examiner noted in a February 1999 
report that, after examining the veteran, there was no 
relation of the residuals of fractures of the left tibia and 
fibula to his left hip or back complaints.  The record shows 
that the veteran injured his back in June 1991 while working 
at a hog barn.  The veteran reported at that time that he 
lifted up a steel gate that morning and that his back had 
been hurting ever since.  Low back pain was assessed.  

As noted above, evidence of a current disability that is 
medically linked to a service-connected disorder is essential 
in establishing a well-grounded claim for secondary service 
connection.  Without competent evidence attributing any 
current left hip and low back disorders to service-connected 
residuals of the inservice fractures, these claims are not 
well grounded.  

With respect to the veteran's own statements as to the 
etiology or cause of his disorder, the Board notes that 
although a lay person is competent under the law to describe 
symptoms he has seen or experienced, he is not competent to 
render a diagnosis, or to offer a medical opinion attributing 
a disability to service or to service-connected disability, 
as this requires medical expertise.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Jones v. Brown, 7 Vet. App. at 
137; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In Jones v. Brown, the veteran claimed that his service-
connected blepharoconjunctivitis had caused his glaucoma.  In 
denying the claim, the United States Court of Appeals for 
Veterans Claims stated:  

[T]he record clearly demonstrates that 
the only evidence in support of this 
claim is the appellant's unsubstantiated 
lay testimony.  The appellant has 
presented no medical testimony or records 
indicating that his glaucoma was caused 
by the service-connected 
blepharoconjunctivitis.  While the 
premise that glaucoma may be caused by 
blepharoconjunctivitis may or may not be 
proven, it is the province of a trained 
medical professional, not the appellant, 
to draw such a conclusion.  Grottveit, 5 
Vet. App. at 93.  Therefore, as we held 
in Grottveit, the lay testimony of the 
appellant that his glaucoma was caused by 
his service-connected 
blepharoconjunctivitis is insufficient to 
support a claim of medical causation.  
Id.  Accordingly, the claim is not well 
grounded.  

7 Vet. App. at 137.  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The veteran has not 
submitted a medical opinion or other competent evidence to 
show that his service-connected left leg fracture residuals 
either caused or chronically worsened any current left hip or 
back disorders.  The Board therefore finds that he has not 
met the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims are well grounded.  38 U.S.C.A. § 5107.  Hence, the 
benefits sought on appeal must be denied.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995) (en banc).  

II.  Original rating for service-connected residuals of
a healed fracture of the left tibia and fibula

The veteran is appealing the original disability evaluation 
assigned following an award of service connection for 
residuals of a healed fracture of the left tibia and fibula, 
and, as such, the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1 (1999).  

The veteran's claim for a higher evaluation for his service-
connected left lower leg fracture residuals is an original 
claim that was placed in appellate status by his disagreement 
with the initial rating award.  In these circumstances, the 
rule in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance"), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings may be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  
After reviewing the evidence, the Board is satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A.  Factual Background

By way of history, a December 1975 Medical Board Report 
indicates that the veteran sustained a fracture of the left 
distal tibia and fibula in October 1974.  He was immobilized 
for this fracture for eight months.  After his release from 
the hospital, he continued to experience left leg problems, 
which prevented him from marching or running.  As a result, 
the Medical Board found him unfit for duty and, soon after, 
he was discharged.  

In his various statements, the veteran essentially contends 
that the residuals of his left tibia and fibula fracture have 
bothered him since service.  For example, he reports that he 
limps and experiences pain as a result of the fracture, which 
forces him to use a cane.  

According to VA outpatient records dated in April and July 
1997, the veteran was assessed with an old fracture of the 
left leg with complaints of new aches and pains.  

On VA examination in February 1999, the veteran reported 
occasional swelling of his left lower extremity in addition 
to other flare-ups.  For example, he described flare-ups of 
pain and swelling at the fracture site after he would be on 
his feet for four to five hours.  Occasionally, he would use 
a cane.  He took no medications, and he had had no other 
surgery or injury.  Physical examination revealed that he 
carried a cane but did not use it.  He had a non-antalgic 
gait.  The left lower extremity revealed no leg-length 
discrepancy, and rotation was normal.  He had some mild pain 
to palpation at the fracture site.  Dorsiflexion of the left 
ankle was to 20 degrees, and plantar flexion was to 45 
degrees.  The examiner described the left ankle range of 
motion as normal.  X-rays of the left lower leg revealed a 
healed fracture of the mid-distal third of the tibia and the 
mid-shaft of the fibula, which were both well aligned with no 
angulation.  No significant degenerative changes were noted 
in the left lower extremity.  The pertinent diagnostic 
impression was status post fracture of the left tibia, 
minimally to moderately symptomatic.  The examiner observed 
that there was no associated impairment with regard to his 
left ankle.  Passive and active ranges of motion were the 
same.  There was no evidence of weakened movement, excess 
fatigability, atrophy, or incoordination.   

B.  Analysis

The Board notes that where functional loss is alleged due to 
pain on motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  

The veteran's fracture residuals are currently evaluated as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5262 
for impairment of the tibia and fibula.  Under Diagnostic 
Code 5262, a 10 percent evaluation requires that malunion of 
the tibia and fibula produce slight knee or ankle disability; 
a 20 percent evaluation requires that malunion of the tibia 
and fibula produce moderate knee or ankle disability; and a 
30 percent evaluation requires that malunion of the tibia and 
fibula produce marked knee or ankle disability; nonunion of 
the tibia and fibula warrants a 40 percent evaluation if 
there is loose motion requiring a brace.  38 C.F.R. § 4.71a.  

The medical evidence of record, specifically the recent 
February 1999 VA examination report, indicates that the 
veteran's fracture of the left tibia and fibula is well 
healed, based on X-ray evidence.  In other words, according 
to the medical evidence, there is no malunion of the left 
tibia and fibula.  

Nevertheless, the February 1999 VA examiner found that the 
veteran experienced tenderness and pain as a residual of the 
service-connected distal tibia and fibula in the area around 
the fracture site.  Although an X-ray study reveals a well-
healed fracture with no significant degenerative changes, the 
VA examiner concluded that the residuals were minimally to 
moderately symptomatic.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule; rather, findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of the 
rating with impairment of function is expected in all cases.  
38 C.F.R. § 4.21 (1999).  In this case, while there is no 
evidence of malunion due to the inservice fracture, the 
February 1999 VA examiner clearly diagnosed minimally to 
moderately symptomatic residuals of the service-connected 
fracture of the distal left tibia and fibula.  This finding 
buttresses the veteran's contention that he experiences 
trouble ambulating due to left lower extremity pain resulting 
from the service-connected fracture of the distal left tibia 
and fibula, thus causing him to limp and use a cane on 
occasion.  In light of this, the Board finds that the 
residuals of the veteran's service-connected fracture of the 
left tibia and fibula warrant a 10 percent rating for 
residuals that essentially equate to slight impairment of the 
left ankle under Diagnostic Code 5262.  38 C.F.R. §§ 4.40, 
4.45; see DeLuca.  Cf. 38 C.F.R. § 4.59 (1999) (It is the 
intention of the Rating Schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint).  

The Board further finds that a rating in excess of 10 percent 
would not be warranted under Diagnostic Code 5262 because the 
medical evidence of record fails to show moderate impairment.  
For example, the VA examiner in February 1999 described the 
left ankle range of motion as normal.  Furthermore, the X-
rays of the left lower leg revealed a healed fracture of the 
mid-distal third of the tibia and mid-shaft of the fibula 
that was described as well aligned with no angulation and 
with no significant degenerative changes noted in the left 
lower extremity.  

Although the examiner diagnosed that the fracture residuals 
were minimally to moderately symptomatic, the medical 
evidence of record fails to approximate moderate 
symptomatology under Diagnostic Code 5262.  For example, 
despite the symptomatic problems, the VA examiner observed in 
February 1999 that there was no associated impairment with 
regard to the veteran's left ankle.  Passive and active 
ranges of motion were the same.  There was no evidence of 
weakened movement, excess fatigability, atrophy, or 
incoordination.  Thus, while the Board has considered pain 
and functional impairment, the residuals of the veteran's 
fracture of the distal tibia and fibula do not more closely 
approximate the symptoms necessary for the next higher 
rating.  38 C.F.R. §§ 4.7, 4.40, 4.45.  Therefore, even with 
consideration 38 C.F.R. §§ 4.40 and 4.45, it is the opinion 
of the Board that the manifestations of the service-connected 
left lower leg fracture have not at any time met or more 
nearly approximated moderate impairment such as to warrant a 
20 percent rating under Diagnostic Code 5262 or any other 
potentially applicable diagnostic code.  

As to the veteran's entitlement to original ratings in excess 
of the 10 percent evaluation assigned herein, the evidence is 
not so evenly balanced as to raise doubt with respect to any 
material issue.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a back disorder secondary to service-
connected residuals of a healed fracture of the left tibia 
and fibula is denied.  

Service connection for a left hip disorder secondary to 
service-connected residuals of a healed fracture of the left 
tibia and fibula is denied.  



A 10 percent rating for residuals of a healed fracture of the 
left tibia and fibula is granted, subject to controlling 
regulations governing the payment of monetary benefits.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

